Judgments of conviction affirmed; no opinion.
Concur: Lewis, Ch. J., Cosway, Dye and Vas Vookhis, JJ. Desmosd, Fuld and Froessel, JJ., dissent and vote to reverse and order a new trial upon the ground that the record contains several erroneous statements by the trial judge, particularly his instruction that all of the defendants must be regarded as accomplices as a matter of law, and that it is impossible to determine whether or not their rights were seriously prejudiced by any of those, errors.